[Cite as State v. Hunt, 2018-Ohio-815.]



                           STATE OF OHIO, JEFFERSON COUNTY
                                  IN THE COURT OF APPEALS
                                          SEVENTH DISTRICT

STATE OF OHIO,                                     )
                                                   )
        PLAINTIFF-APPELLEE,                        )
                                                   )             CASE NO. 17 JE 0012
V.                                                 )
                                                   )                    OPINION
CHAD A. HUNT, JR.,                                 )
                                                   )
        DEFENDANT-APPELLANT.                       )

CHARACTER OF PROCEEDINGS:                          Criminal Appeal from Court of Common
                                                   Pleas of Jefferson County, Ohio
                                                   Case No. 16 CR 128

JUDGMENT:                                          Affirmed.

APPEARANCES:
For Plaintiff-Appellee                             Attorney Hanlin
                                                   Jefferson County Justice Center
                                                   16001 State Route 7
                                                   Steubenville, Ohio 43952

For Defendant-Appellant                            Attorney Eric Reszke
                                                   Suite 810, Sinclair Building
                                                   100 North 4th Street
                                                   Steubenville, Ohio 43952




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                                   Dated: March 1, 2018
[Cite as State v. Hunt, 2018-Ohio-815.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Chad Hunt, appeals from a Jefferson County
Common Pleas Court judgment convicting him of trafficking in drugs and two counts
of possession of drugs, following a guilty plea, and the resulting sentence.
        {¶2}     On September 7, 2016, a Jefferson County Grand Jury indicted
appellant on one count of trafficking in drugs, a fifth-degree felony in violation of R.C.
2925.03(A)(1), (C)(4)(a); one count of possession of drugs (cocaine) in an amount
greater than 27 grams but less than 100 grams, a first-degree felony in violation of
R.C. 2925.11(A), (C)(4)(e); and one count of possession of drugs (heroin) in an
amount greater than one gram but less than five grams, a fourth-degree felony in
violation of R.C. 2925.11(A), (C)(6)(c). The indictment also included forfeiture
specifications for $2,180 in cash and numerous firearms. Appellant initially entered a
not guilty plea to the charges.
        {¶3}     Appellant eventually changed his plea. He pleaded guilty to all three
charges and the trial court convicted him of those charges.
        {¶4}     The trial court subsequently held a sentencing hearing. It sentenced
appellant to ten months for trafficking in drugs, eight years for possession of drugs
(cocaine), and twelve months for possession of drugs (heroin). The court ordered
appellant to serve his sentences consecutively for a total prison sentence of nine
years and ten months. The court also ordered the $2,180 seized from appellant’s
home to be forfeited to the Jefferson County Drug Task Force, along with other
contraband listed in the indictment.
        {¶5}     Appellant filed a timely notice of appeal on May 26, 2017. He now
raises a single assignment of error.
        {¶6}     Appellant’s sole assignment of error states:

                 THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN
        SENTENCING THE DEFENDANT TO A PRISON TERM OF NINE
        YEARS AND TEN MONTHS.

        {¶7}     Appellant argues the trial court’s sentence was in error. In support,
                                                                               -2-


appellant points to several factors he claims weigh against his sentence. Appellant
states that he expressed genuine remorse. He points out he is a young individual
(age 25) who has started up his own lawn care business. He has not served a prior
prison term or ever previously been convicted of a felony. He was not on postrelease
control or probation at the time of the offense. He admitted to a substance abuse
problem. The firearms recovered from his house were legally purchased and he was
not under a firearm disability. He is a high school graduate with some college and
vocational training. And no great or unusual harm occurred as a result of his actions.
      {¶8}   Additionally, appellant argues that cocaine and heroin were jointly
seized by police at the time of their search. Therefore, he contends this was the
same conduct and same animus, which would require the sentences for these two
possession offenses to run concurrently because the offenses were allied offenses.
      {¶9}   When reviewing a felony sentence, an appellate court must uphold the
sentence unless the evidence clearly and convincingly does not support the trial
court's findings under the applicable sentencing statutes or the sentence is otherwise
contrary to law. State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d
1231, ¶ 1.
      {¶10} Appellant was convicted of a first-degree felony, a fourth-degree felony,
and a fifth-degree felony.      The first-degree possession conviction carried a
mandatory prison term. R.C. 2925.11(C)(4)(e). The possible prison terms for a first-
degree felony are three, four, five, six, seven, eight, nine, ten, or eleven years. R.C.
2929.14(A)(1). The trial court sentenced appellant to eight years on the first-degree
felony. The possible prison terms for a fourth-degree felony are six, seven, eight,
nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, or eighteen
months. R.C. 2929.14(A)(4). The trial court sentenced appellant to twelve months
on the fourth-degree felony. The possible prison terms for a fifth-degree felony are
six, seven, eight, nine, ten, eleven, or twelve months. R.C. 2929.14(A)(5). The trial
court sentenced appellant to ten months on the fifth-degree felony.        Thus, all of
appellant’s sentences are within the applicable statutory ranges.
                                                                                -3-


       {¶11} In sentencing a felony offender, the court must consider the overriding
principles and purposes set out in R.C. 2929.11, which are to protect the public from
future crime by the offender and others and to punish the offender. The trial court
shall also consider various seriousness and recidivism factors as set out in R.C.
2929.12.
       {¶12} Appellant contends the court failed to properly consider the seriousness
and recidivism factors. But the record reveals that the court properly considered
these factors.
       {¶13} At the sentencing hearing, the trial court stated that it considered the
purposes and principles of sentencing and the seriousness and recidivism factors
relevant to the offense and the offender.       (Tr. 49).   The court found as to the
seriousness factors that appellant’s criminal activity was very organized and
methodical. (Tr. 49). It found that none of the less serious factors applied. (Tr. 49-
50). As to the recidivism factors, the trial court found appellant was not out on bail or
under postrelease control at the time of the offense, however, the court noted
appellant does have a history of misdemeanor criminal convictions. (Tr. 50-51). The
court also found that appellant has not responded favorably to past sanctions and
instead has demonstrated a pattern of drug abuse. (Tr. 52). Moreover, the court
found appellant failed to show genuine remorse finding that appellant was sorry only
that he got caught. (Tr. 52). The trial court reiterated each of these findings in its
sentencing judgment entry. Thus, the trial court considered the applicable factors
both at the sentencing hearing and in its judgment entry.
       {¶14} Moreover, “explanations regarding the trial court's consideration of R.C.
2929.11 and R.C. 2929.12 are not required at the sentencing hearing or in the
sentencing entry.” State v. Burch, 7th Dist. No. 12 JE 28, 2013-Ohio-4256, ¶ 31,
citing State v. McGowan, 7th Dist. No. 09 JE 24, 2010-Ohio-1309, ¶ 69.
       {¶15} Appellant also takes issue with the consecutive nature of his sentences.
He asserts the possession of cocaine conviction and the possession of heroin
conviction should have merged for sentencing purposes because they shared a
                                                                               -4-


single animus.

      R.C. 2941.25 provides:
      (A) Where the same conduct by defendant can be construed to
      constitute two or more allied offenses of similar import, the indictment or
      information may contain counts for all such offenses, but the defendant
      may be convicted of only one.
      (B) Where the defendant's conduct constitutes two or more offenses of
      dissimilar import, or where his conduct results in two or more offenses
      of the same or similar kind committed separately or with a separate
      animus as to each, the indictment or information may contain counts for
      all such offenses, and the defendant may be convicted of all of them.

      {¶16} The Ohio Supreme Court addressed the issue of offenses of similar
import requiring merger in State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, 34
N.E.3d 892. The Court held that if a defendant's conduct supports multiple offenses,
the defendant can be convicted of all of the offenses if any one of the following is
true: (1) the conduct constitutes offenses of dissimilar import, (2) the conduct shows
the offenses were committed separately, or (3) the conduct shows the offenses were
committed with separate animus. Id. at paragraph three of the syllabus, citing R.C.
2941.25(B). Two or more offenses are of dissimilar import within the meaning of R.C.
2941.25(B) “when the defendant’s conduct constitutes offenses involving separate
victims or if the harm that results from each offense is separate and identifiable.” Id.
at paragraph two of the syllabus.
      {¶17} Pursuant to R.C. 2925.11, the drug possession statute, cocaine and
heroin are classified and penalized differently based upon the type and quantity
involved. “It would thus defeat the legislature’s intent to merge the drug possession
offenses into a single offense for purposes of sentencing.” State v. Hughes, 5th Dist.
No. 15CA0008, 2016-Ohio-880, ¶ 24. The Ohio Supreme Court has held, “[t]he
simultaneous possession of different types of controlled substances can constitute
                                                                            -5-


multiple offenses under R.C. 2925.11.” State v. Delfino, 22 Ohio St. 3d 270, 490
N.E.2d 884 (1986), syllabus.
      {¶18} Thus, the trial court was correct in not merging appellant’s convictions
for possession of cocaine and possession of heroin.
      {¶19} Finally, appellant suggests the court erred in ordering his sentences to
be served consecutively.
      {¶20} R.C. 2929.14(C)(4) requires a trial court to make specific findings when
imposing consecutive sentences:

             (4) If multiple prison terms are imposed on an offender for
      convictions of multiple offenses, the court may require the offender to
      serve the prison terms consecutively if the court finds that the
      consecutive service is necessary to protect the public from future crime
      or to punish the offender and that consecutive sentences are not
      disproportionate to the seriousness of the offender's conduct and to the
      danger the offender poses to the public, and if the court also finds any
      of the following:
             (a) The offender committed one or more of the multiple offenses
      while the offender was awaiting trial or sentencing, was under a
      sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18 of
      the Revised Code, or was under post-release control for a prior offense.
             (b) At least two of the multiple offenses were committed as part
      of one or more courses of conduct, and the harm caused by two or
      more of the multiple offenses so committed was so great or unusual
      that no single prison term for any of the offenses committed as part of
      any of the courses of conduct adequately reflects the seriousness of the
      offender's conduct.
             (c) The offender's history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.
                                                                                -6-


       {¶21} It has been held that although the trial court is not required to recite the
statute verbatim or utter “magic” or “talismanic” words, there must be an indication
that the court found (1) that consecutive sentences are necessary to protect the
public from future crime or to punish the offender, (2) that consecutive sentences are
not disproportionate to the seriousness of the offender's conduct and to the danger
posed to the public, and (3) one of the findings described in R.C. 2929.14(C)(4)(a),
(b), or (c). State v. Bellard, 7th Dist. No. 12-MA-97, 2013-Ohio-2956, 2013 WL
3462485, ¶ 17. However, the court need not give its reasons for making those
findings. State v. Power, 7th Dist. No. 12 CO 14, 2013-Ohio-4254, 2013 WL
5437346, ¶ 38.
       {¶22} The Ohio Supreme Court has held that the trial court must make its
findings at the sentencing hearing and not simply in the sentencing judgment entry.
State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, syllabus. The
trial court should also incorporate its statutory findings into the sentencing entry. Id.
at ¶ 30.
       {¶23} In this case, the trial court made all of the required findings at the
sentencing hearing.
       {¶24} First, the court found that consecutive sentences were necessary to
punish the offender and to protect the public from future crime. (Tr. 56). Second, the
court found that consecutive sentences were not disproportionate to the seriousness
of the conduct and the danger posed by the defendant. (Tr. 56-57). Third, the court
found that two or more of the offenses were part of one or more courses of conduct
and the harm caused was so great that any single prison term would not adequately
reflect the seriousness of the defendant’s conduct. (Tr. 57). Additionally, the court
found that the offender’s criminal history demonstrated that consecutive sentences
were necessary to protect the public. (Tr. 57). And the trial court reiterated these
findings in its sentencing judgment entry.
       {¶25} Accordingly, appellant’s sole assignment of error is without merit and is
overruled.
                                                                      -7-


      {¶26} For the reasons stated above, the trial court’s judgment is hereby
affirmed.



Waite, J., concurs

Robb, P., J., concurs